Citation Nr: 1502364	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person for the Veteran's spouse.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit currently sought on appeal.  


FINDINGS OF FACT

1. The Veteran's spouse died in August 2010. 

2. The Veteran submitted a claim for aid and attendance benefits for her spouse in April 2011.  


CONCLUSION OF LAW

The criteria for special monthly compensation on the basis of the need for regular aid and attendance of another person for the Veteran's spouse have not been met.  38 C.F.R. § 3.351(a)(2). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's original claim for aid and attendance benefits for her spouse was denied in August 2008 and a statement of the case was issued in July 2009.  The Veteran did not submit a timely substantive appeal and therefore, that claim is no longer pending.  38 C.F.R. § 20.302(b) (2014).  The Veteran then notified VA that her spouse died in August 2010.  A new claim for entitlement to aid and attendance benefits for the Veteran's spouse was then received in April 2011.  Unfortunately, since the April 2011 claim for aid and attendance benefits for the Veteran's spouse was submitted after the death of the Veteran's spouse, there is no basis for the grant of benefits.  38 C.F.R. § 3.351(a)(2).    


ORDER

Entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person for the Veteran's spouse is denied. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


